OFFICE   0~   TIIE   A~ORNEY     GENERAL    OF   TEXAS
                              AUSTIN




Honorable T. Z. Hllkineorr
County Auditor, Hill County
Elllaboro,Tsxae




                                                                   our




                                        lrrr   are thoea a r th o r lsed
                                       1 Oounty, datb4 April 10,
                                       ta  si S$ per enmaei, and whloh
                                       ~oialeeloaece’   Court of thm
                                     able to be darlvti   from the #alo
                                           netruotlon  and maintenenos
                                               It now apgwwe that a
                                           oh bonle. end: the oouty
                           de for the rate thsroor and he rroelrrd
                            to enoh ldr er tl#ment.
                    hat Road Dietriot     lfumber 6 of Hill County
                     in the aounty, Artlole      066&o? lbrnon’8 Anno-
t8tad aitil  6tatute8,   would oonetituto     the l.rgal airaotioa      for
the lele of luoh bode.       Thfe artlelo    proridoe that, after ap-
proval ard mgietratlon     a8 provided by law m>atirb           to 0th~
bonde,  eueh bond8 ehall    eontinue in the ouetody an& oontml
or the Coedeelonere’     Court in the oountg in whiah the+ were
                                             .




leeuod and shallbo by raid oourt sol6 to the U#hwt                             ld
bert bhr   for oaeh, olthorin rholaor la mroc)l8,                        but    at
aot   1err     then   thrlr       ? value,       ad   tha po?ahaBr moarr thorn-.
fu    .rplu,    b.    J.urb the Ootmt~Tparartfog rusheount~
                              E
td~thr.~6rdlAf        bha'avafld%laroad~iadl ror euahp01101041
eubulildoror-xoa4IIli*rlot.        1% will be awn thatthr above
rtiituto               rOquir0thelbvrrtlrmuntfor bldrl %he only
               '~'oO~%ot
du$y lmperd  upon the Qoou#e~lonerr* Court with @fwonor Co
thr eala .idroad dietriotbolld*le WI&&*      rousf~ehaU rul
aeld bold8 to the blghet dnd.bert .'blbdor  for;m#W&t not
leer than the par value or tW .:boi#r. ’ ‘I ~.        ‘i.~